DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 5, 9, 13-14, 22, 26, 45-46, 58-59, 72-73, 76, 79, 84, 90, 101-102 are pending.
Applicant’s election of group I, claims 1-2, 5, 9, 13-14, 22, in the reply filed on 10/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26, 45-46, 58-59, 72-73, 76, 79, 84, 90, 101-102  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/2022.
Claims 1-2, 5, 9, 13-14, 22, are under consideration.
Priority
This application is a national stage filing under 35 U.S.C. 371 of International Application No. PCT/US2020/036709, filed June 8, 2020, which claims priority to U.S. Provisional Application No. 62/933,962, filed November 11, 2019, U.S. Provisional Application No. 62/884,592, filed on August 8, 2019, and U.S. Provisional Application No. 62/858,302, filed on June 6, 2019. As such the effectively filed date for the instant application is 06/06/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9, are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jing (EP3406248, 11/28/2018) as evidenced from Mak et al (PNAS, 2017, 114, 9, 2331-2336).
Regarding claim 1, Jing discloses a method for producing a mature cardiomyocyte from an immature cardiomyocyte comprising contacting the immature cardiomyocyte with an mTOR inhibitor such as rapamycin ([0024], 0109], figure 1B, 1C), where the cardiomyocytes emerge from precursors on day 5 and start beating on day 9 [0024], [0060], [0081], [0109], figure 1E).
Regarding the limitation, wherein the mature cardiomyocyte exhibits increased expression of REST and/or GATA4 as compared to an immature cardiomyocyte these limitations are inherent as gene ontology analysis indicated a gene signature with induction of cardiac transcription factor Gata4 to maintain cardiac architecture and function (see figure 4). Simply put, these limitations do nothing more than describe an intended result of a process. 
Although the Jing reference does not explicitly teach wherein the wherein the mature cardiomyocyte exhibits increased expression of GATA4 as compared to immature cardiomyocytes, these effects are deemed to be inherently present as evident from Mak and since the Jing method carries out the same claimed method steps with the same claimed cell types.
In re Sussman, 141 F. 2d 267, 60 U.S.P.Q. 538 (CCPA 1944), provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Regarding claim 2, Jing discloses, wherein the mTOR inhibitor is an inhibitor of both mTORC1 and mTORC2 ([0071], [0130]-[0131]).
Regarding claim 5, Jing discloses, wherein the mTOR inhibitor is selected from the group consisting of rapamycin, Torin1, Torin2, everolimus, temsirolimus, ridaforolimus, an ATP-competitive mTOR kinase inhibitor,([0070]-[0071]). 
Regarding claim 9, Jing discloses, wherein the immature cardiomyocyte is derived from an iPS cell ([0016], [0022], [0109]).
Therefore, Jing anticipates or alternatively obvious over the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 13, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (EP3406248, 11/28/2018) as evidenced from Mak et al (PNAS, 2017, 114, 9, 2331-2336).as applied to claims 1-2, 5, 9 above, and further in view of Braam (US20160122718). 
The teachings of Jing and Mak apply here as indicated above.
Jing does not explicitly teach, wherein the immature cardiomyocyte resembles a fetal cardiomyocyte or wherein the mature cardiomyocyte is an electrically, contractility, and/or metabolically mature cardiomyocyte, or wherein the mature cardiomyocyte is an electrically, contractility, and/or metabolically mature cardiomyocyte.
However, before the instant effective filing date of the instant invention, Braam teaches, a method of generating adult-like (Mature) cardiomyocytes from Fetal-Like (Immature) in in vitro culture cardiomyocytes  which are more efficient and support larger scale production of adult-like cardiomyocytes that meet the general requirements for cardiac research and clinical applications [0022] (instant claim 13). Regarding claim 22, Braam teaches the adult-like (mature) cardiomyocytes are  more mature electrophysiologically and/or more adult-type ion channel expression, and/or more adult-type electrophysiological signals, and/or more adult-like contractile properties [0024].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the immature cardiomyocytes as disclosed by Jing with an immature cardiomyocyte that resembles a fetal cardiomyocyte as disclosed by Braam, for more efficient and support larger scale production of adult-like cardiomyocytes that meet the general requirements for cardiac research and clinical applications.
One would have been motivated to do so in order to receive the expected benefit of fetal cardiomyocytes for generating adult-like cardiomyocytes more efficient and support larger scale production of adult-like cardiomyocytes that meet the general requirements for cardiac research and clinical applications.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Claim 1, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (EP20170740994), as evidenced from Mak et al (PNAS, 2017, 114, 9, 2331-2336) as applied to claims 1-2, 5, 9 above, and further in view of Lundy (Stem Cells and Development, 22(14): 1-12, 2013). 
Jing further teaches, wherein the mature cardiomyocyte exhibits similar expression of one or more genes of maturation as compared to a mature cardiomyocyte (the mature cardiomyocytes exhibit similar expression of one or more genes of maturation as compared to a mature cardiomyocyte; paragraphs (0083], [0117); figure 20).
The teachings of Jing apply here as indicated above.
Jing does not disclose wherein mature cardiomyocyte exhibits increased expression of one or more genes of maturation as compared to an immature cardiomyocyte.
However, before the instant effective filing date of the instant invention, Lundy teaches, wherein a mature cardiomyocyte exhibits increased expression of one or more gene of maturation as compared to an immature cardiomyocyte (the late stage cardiomyocytes (mature cardiomyocytes) have increased expression of cardiac genes as compared to early stage cardiomyocytes (immature cardiomyocytes); page 1998, first column, second paragraph; page 1998, second column, first paragraph; figure 8). Lundy also teaches to measure and demonstrate meaningful long-term enhancement in the contractile and structural properties of individual hESC-CMs and hiPSC-CMs to the levels approaching those found in adult CMs these cells possess the capability to generate new force-producing units and prevent heart failure upon transplantation (p 1992, 1st column 1st paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the mature cardiomyocyte exhibits expression of one or more genes of maturation, as previously disclosed by Jing, with mature cardiomyocytes exhibit increased expression of one or more genes of maturation as compared to an immature cardiomyocyte, as disclosed by Lundy, for a superior method which provides the benefit of ascertaining the maturation of a cardiomyocyte by comparing its gene expression with an immature cardiomyocyte and using gene markers which coincide with structural and functional maturation (Lundy reference; page 1998, first column, second paragraph; page 1998, second column, first paragraph).
One would have been motivated to do so to receive the expected benefit to measure and demonstrate meaningful long-term enhancement in the contractile and structural properties of individual hESC-CMs and hiPSC-CMs to the levels approaching those found in adult CMs these cells possess the capability to generate new force-producing units and prevent heart failure upon transplantation.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632